Citation Nr: 1824803	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the in the United States Army from December 1964 to December 1966.  The appellant also served 28 years in the Army National Guard.  He was awarded two Purple Hearts for wounds received during his active duty service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2015, the Board determined that the August 2008 rating decision denying the appellant's claim for entitlement to service connection for hearing loss was a final decision.  Thereafter, the Board determined that new and material evidence had been submitted regarding the appellant's April 2011 request to reopen the claim.  However, after a review of the evidence of record, the Board remanded the claim for further development and a new examination.  

In a subsequent May 2017 decision, the Board found that the RO had failed to comply with the Board's June 2015 remand order in violation of Stegall v. West.  11 Vet. App. 268 (1998).  Therefore, the Board remanded the case for a new examination, to be conducted in compliance with the Board's instructions.

Because the June 2017 opinion obtained pursuant to the Board's May 2017 remand instructions was inadequate, in April 2018, the Board solicited a medical expert opinion from a VA audiologist in connection with the appeal.  See VHA Directive 1602, dated February 19, 2016; 38 U.S.C. §§ 5103A, 7109 (2012); 38 C.F.R. § 20.901 (2017).  That opinion was received in April 2018.  Although a copy of this opinion has not been provided to the appellant, in light of the favorable decision below, no prejudice has resulted.  38 C.F.R. § 20.903 (2017); See Bernard v. Brown, 4 Vet. App. 384 (1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDING OF FACT

The appellant's current bilateral hearing loss disability is related to noise exposure he experienced during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. 1154(b).  


In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that entitlement to service connection for his bilateral sensorineural hearing loss is warranted.  He asserts that the military noise exposure and acoustic trauma he experienced in combat in Vietnam are the direct cause of his current hearing disability.  

In general, to establish service connection, a Veteran must show  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Regarding the first element of service connection, a present disability, the appellant has undergone 8 audiometric evaluations since June 1987.  In the 7 examinations since January 1992, his results have consistently demonstrated pure tone thresholds greater than 40 decibels in at least one hearing frequency in each ear.  Army National Guard records note a diagnosis from January 1992 of high frequency hearing loss.  

On the authorized audiological evaluation in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
25
75
LEFT
15
15
35
70
75

The puretone average was 34 decibels in the right ear and 49 in the left ear.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition ability of 94 percent in the right ear and of 60 percent in the left ear.  As such, the Board finds that the appellant does have bilateral sensorineural hearing loss and that the first element of service connection is met for this claim.  38 C.F.R. §§ 3.303, 3.385.  

Turning to the second element necessary to establish service connection, an in-service injury or incurrence, the Board notes that the appellant was awarded two Purple Hearts for injuries received in combat.  His combat experience included being under mortar fire and having an armored personnel carrier he was riding in explode.  In this second instance, the appellant was knocked unconscious and woke up with blood in his ears.  The Board finds that the appellant has provided satisfactory lay evidence of service incurrence of acoustic trauma which is consistent with the circumstances, conditions, or hardships of his combat service.  Absent clear evidence to the contrary, the Board finds the appellant was exposed to acoustic trauma while in active service, which satisfies the second criterion for service connection.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Considering the third element of service connection, a nexus between a current disability and an in-service event, the Board notes the appellant underwent VA examinations, in June 2008, May 2011, and September 2015.  VA also obtained a medical opinion on the etiology of his hearing loss in March 2016.  All of these opinions found that it was not at least as likely as not that the appellant's hearing loss was related to his active service.  

However, the Board's prior decisions in June 2015 and May 2017 have found all of these examinations inadequate for two reasons.  First, they failed to adequately address and consider the appellant's credible lay statements that he has dealt with hearing loss since his time in active military service and his testimony relating to his combat noise exposure, which raises a presumption of service incurrence.  38 C.F.R. § 3.304(d).  Further, they rely solely on the proposition that since the appellant's hearing loss was within normal limits at entrance and separation from service, his current hearing loss could not be related to his combat experience in Vietnam.  

Since the Board's last remand, two opinions have been obtained which provide conflicting conclusions on the cause of the appellant's bilateral hearing loss.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

After the Board's most recent remand, the appellant was afforded another VA examination in June 2017.  This opinion, while it did consider the appellant's lay statements regarding his in-service acoustic trauma, relied exclusively on the lack of a threshold shift while in service and the lack of abnormal hearing at separation to find that the appellant's hearing was less likely than not related to his active service.  No further rationale was provided.  

In an attempt to obtain an opinion with an adequate rationale, the Board sought an opinion from an expert at the Veterans Health Administration (VHA) under the authority of VHA Directive 1602 dated February 19, 2016.  In February 2018, a VHA audiologist provided an opinion on the etiology of the appellant's condition to the Board at the request of the undersigned Veterans Law Judge.  After examining the appellant's file and considering the evidence of record, the VHA specialist provided an opinion that the appellant's hearing loss was at least as likely as not related to his period of active duty service.  

In supporting this conclusion, the VHA specialist first considered the results of the 10 audiometric tests of record.  The VHA specialist found that the appellant's separation results should be given no significant weight because they show results of zero in every frequency threshold, which, while unusual in any circumstance, is particularly unusual when compared to the appellant's hearing test results at his entrance into military service which did not show similar results.  

Turning to the rest of the appellant's hearing results since service, the VHA specialist explained that the appellant's results from June 1987 and January 1992 represented a "noise-notch" often observed in military personnel with noise exposure and inconsistent with age-related hearing loss.  This determination was made based on the appellant's age at the time of the testing, the pattern of hearing loss, and the fact that it was more severe in the left ear.  Further, the examiner explained that this pattern continues to be seen in later hearing results, although given the appellant's age at the time of later examinations, hearing loss at those times may also have been attributable to age as well.  Given this detailed and well-reasoned analysis, the Board affords this medical opinion great probative weight.  

Weighing these two opinions, the Board finds the VHA opinion to be of greater probative weight as it considers the appellant's history of hearing testing and provides explanation for the conclusions reached.  Further, the Board notes that it adequately explains why the appellant's hearing loss cannot be attributed to another cause, such as the natural aging process.  

Considering this, the Board finds that the preponderance of the evidence establishes the appellant's bilateral hearing loss is at least as likely as not related to his in-service noise exposure.  Therefore, the Board finds that the third element of service connection has been met and that entitlement to service connection is warranted for this claim.  38 C.F.R. §§ 3.303, 3.385.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


